fDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because, in Figs. 1A, 15, and 17-18, the drawings do not have satisfactory reproduction characteristics. "All drawings must be made by a process which will give them satisfactory reproduction characteristics." 37 CFR 1.84 (I).  The photographs in Figs. 1A, 15, and 17-18, do not appear to be “the only practicable medium for illustrating the claimed invention.” 37 CFR 1.84(b)(1).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 8-11, and 18-20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree as it provides multiple definitions for the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specifications provide several options for a definition of the term without specifying which definition goes with which embodiment. Claims 2-7 and 12-17 are also rejected by virtue of their dependency.
Claims 8 and 18 recite the limitation "the predetermined time threshold".  There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 18 depend from claims 1 and 11, respectively but "the predetermined time threshold" is not introduced in claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano (US20070233203; cited by Applicant) in view of Leman (“Use of Electrohysterogram Signal for Characterization of Contractions During Pregnancy”, hereafter referred to as Leman), in further view of Sikora (“Recognition of premature threatening labour symptoms from bioelectrical uterine activity signals”, hereafter referred to as Sikora), and in further view of Royal College (“Oxytocin to accelerate or Induce Labour”, hereafter referred to as Royal College).
Regarding claims 1 and 11, Euliano discloses a drug infusion system (Paragraph [0003], “The present invention relates to analgesic systems and methods, in particular, to systems and methods for providing a short-acting analgesic agent or method in the management of pain during labor, wherein the system enables efficient, real-time prediction of contractions for the administration of analgesia to coordinate with the intermittent pain of labor”) comprising a memory device (Paragraph [0071], “In certain embodiments, the computing means comprises a memory capacity sufficiently large to perform algorithm operations in accordance with the subject invention”) and at least one processor executing an infusion controller (Paragraph [0066], “In one embodiment, the computing means further comprises means for storing and means for outputting processed data. The computing means includes any digital instrumentation capable of processing signals from the sensors of the invention (i.e., EHG signals). Such digital instrumentation, as understood by the skilled artisan, can process communicated signals by applying algorithm and filter operations. Preferably, the digital instrumentation is a microprocessor, a personal desktop computer, a laptop, and/or a portable palm device. The computing means can be general purpose or application specific”) configured to: receive a plurality of electrical signals, wherein each of the plurality of electrical signals are received from a respective area electrode detecting localized bioelectrical signal from a uterus (Paragraph [0019], “The maternal-fetal monitoring system monitors electrical activity of the uterus (electrohysterogram—EHG) via maternal abdominal electrodes”).
	Euliano does not disclose determine the presence of a first rest period, wherein the first rest period does not contain a uterine contraction.
	However, Leman discloses determine the presence of a first rest period, wherein the first rest period does not contain a uterine contraction (Fig. 1a).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Leman by adding determine the presence of a first rest period, wherein the first rest period does not contain a uterine contraction. Identifying a rest period between contractions is important because, as discussed by Leman, “we propose to investigate, in this study, the potentialities of such a signal to determine contraction evolution during pregnancy, and a possible separation between contractions leading to a PD [preterm delivery] and contractions leading to delivery at term (DT).”
	Euliano and Leman do not disclose identify, within the first rest period of the plurality of electrical signals, an oscillatory signal in at least one of the plurality of electrical signals, wherein the oscillatory signal has an amplitude of between about 20 µV and about 200µV.
	However, Sikora discloses identify, within the first rest period of the plurality of electrical signals, an oscillatory signal in at least one of the plurality of electrical signals, wherein the oscillatory signal has an amplitude of between about 20 µV and about 200µV (Fig. 3 shows “EHG signals relating to activity of the upper and the lower part of uterine muscle, and associated contraction curves with markers of contractions detected”. Fig. 3 shows the amplitudes range from 0µV to 200µV, which overlaps with the claimed range. As discussed in MPEP 2144.05 I, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano and Leman to incorporate the teachings of Sikora by adding identify, within the first rest period of the plurality of electrical signals, an oscillatory signal in at least one of the plurality of electrical signals, wherein the oscillatory signal has an amplitude of between about 20 µV and about 200µV. Identifying a rest period between contractions is important because, as discussed by Leman, “we propose to investigate, in this study, the potentialities of such a signal to determine contraction evolution during pregnancy, and a possible separation between contractions leading to a PD [preterm delivery] and contractions leading to delivery at term (DT).” Setting the range from 20 µV to 200 µV allows the processor to determine the presence of a rest period instead of a contraction.
	Euliano, Leman and Sikora do not disclose adjust, responsive to identifying the oscillatory signal in at least one of the plurality of electrical signals, an infusion rate of a drug.
	However, Royal College discloses adjust, responsive to identifying the oscillatory signal in at least one of the plurality of electrical signals, an infusion rate of a drug (Page 4, “The oxytocin infusion rate should be titrated in relation to a satisfactory cardiotocogram (CTG), frequency of uterine contractions and progress in labour” & Cardiotograms are used to detect contractions, a oscillatory signal).  
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano, Leman, and Sikora to incorporate the teachings of Royal College by adding adjust, responsive to identifying the oscillatory signal in at least one of the plurality of electrical signals, an infusion rate of a drug. The advantage of infusing a drug, as discussed by Royal College, is “in a low dose intravenous infusion, oxytocin elicits rhythmic uterine contractions.” Adding more oxytocin is beneficial if the labor is not progressing fast enough. Slowing or even stopping the infusion of oxytocin is also necessary if the labor is progressing too fast.

Regarding claims 2 and 12, the combination of Euliano, Leman, Sikora, and Royal College disclose the system of claim 1 and the method of claim 11, respectively. 
Royal College further discloses wherein the infusion controller is further configured to: determine, within a second rest period of the plurality of electrical signals, that the plurality of electrical signals do not include an oscillatory signal; and increase the infusion rate of the drug (Page 4, “The oxytocin infusion rate should be titrated in relation to a satisfactory cardiotocogram (CTG), frequency of uterine contractions and progress in labour” & Page 5, “In a low dose intravenous infusion, oxytocin elicits rhythmic uterine contractions” & If there is not an oscillatory signal is present, oxytocin would be given to the patient to induce labor).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Royal College by adding wherein the infusion controller is further configured to: determine, within a second rest period of the plurality of electrical signals, that the plurality of electrical signals do not include an oscillatory signal; and increase the infusion rate of the drug. The advantage is knowing that labor is not progressing fast enough because during the second rest period, it does not include an oscillatory signal. This means that more oxytocin needs to be given to the patient to help speed up labor.

Regarding claim 3, the combination of Euliano, Leman, Sikora, and Royal College disclose the system of claim 1 and the method of claim 11, respectively.
Leeman further discloses wherein the infusion controller is further configured to: identify, within the first rest period of the plurality of electrical signals, the oscillatory signal in a subset of the plurality of electrical signals (Fig. 1a & Page 3, “Fig. 1 shows the results of the denoising on a portion of an EHG signal. We can see that the baseline amplitude is reduced, while preserving the other events of interest: spikes related to fetal movements. The burst of activity related to the uterine contraction is also preserved” & the denoised signal is the oscillatory signal).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Leman by adding wherein the infusion controller is further configured to: identify, within the first rest period of the plurality of electrical signals, the oscillatory signal in a subset of the plurality of electrical signals. It is important to denoise the signal to identify the signal of interest, the oscillatory signal. The oscillatory signal is important data that is used to determine the infusion rate of drugs.
Royal college further discloses increase the infusion rate of the drug based on the subset of the plurality of electrical signals being below a predetermined threshold (Page 4, “The oxytocin infusion rate should be titrated in relation to a satisfactory cardiotocogram (CTG), frequency of uterine contractions and progress in labour” & Page 5, “In a low dose intravenous infusion, oxytocin elicits rhythmic uterine contractions” & If the plurality of electrical signals is below a predetermined threshold, oxytocin would be given to the patient to induce/progress labor).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Royal College by adding increase the infusion rate of the drug based on the subset of the plurality of electrical signals being below a predetermined threshold. The advantage of increasing the infusion rate of a drug, as discussed by Royal College, is “in a low dose intravenous infusion, oxytocin elicits rhythmic uterine contractions.” If the plurality of electrical signals is below a predetermined threshold, this would indicated that labor is not progressing fast enough an more oxytocin is necessary.

Regarding claim 4, the combination of Euliano, Leman, Sikora, and Royal College disclose the system of claim 3 and the method of claim 13, respectively.
Leman further discloses wherein the infusion controller is further configured to:  -40-WO 2018/140499PCT/US2018/015054 determine a duration of the oscillatory signal in the subset of the plurality of electrical signals (Fig. 1a shows the duration of the oscillatory signal).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Leman by adding wherein the infusion controller is further configured to: determine a duration of the oscillatory signal in the subset of the plurality of electrical signals. Determining a duration of the oscillatory signal is important because, as discussed by Leman, “we propose to investigate, in this study, the potentialities of such a signal to determine contraction evolution during pregnancy, and a possible separation between contractions leading to a PD [preterm delivery] and contractions leading to delivery at term (DT).” The duration of the oscillatory signal during the rest period is the separation between contractions which can potentially predict a preterm delivery.
Royal College further discloses increase the infusion rate of the drug based on the duration of the oscillatory signal in the subset of the plurality of electrical signals being below a predetermined time threshold (Page 4, “The oxytocin infusion rate should be titrated in relation to a satisfactory cardiotocogram (CTG), frequency of uterine contractions and progress in labour” & Page 5, “In a low dose intravenous infusion, oxytocin elicits rhythmic uterine contractions” & The cardiotocogram shows the length of each contraction, and oxytocin would be given to the patient to induce/progress labor).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Royal College by adding increase the infusion rate of the drug based on the duration of the oscillatory signal in the subset of the plurality of electrical signals being below a predetermined time threshold. Increasing the infusion rate of the drug based on the duration of the oscillatory signal is important because if the contractions are not long enough or strong enough, it may not dilate the cervix fully. This can have complications for the baby and the mother and intervention may be needed such as increasing the infusion rate of drugs or a C-section.

Regarding claim 5, the combination of Euliano, Leman, Sikora, and Royal College disclose the system of claim 1 and the method of claim 11, respectively.
Royal College further discloses wherein the infusion controller is further configured to: identify, within the first rest period of the plurality of electrical signals, the oscillatory signal in a subset of the plurality of electrical signals; and decrease the infusion rate of the drug based on the subset of the plurality of electrical signals being above a predetermined threshold (Page 4, “The oxytocin infusion rate should be titrated in relation to a satisfactory cardiotocogram (CTG), frequency of uterine contractions and progress in labour” & Page 4, “If the rate of contractions exceeds 7 in any of these 15 minute intervals, a senior midwife should review the labour and reduce the rate of infusion until the frequency no longer exceeds 7 in 15 minutes” & If the plurality of electrical signals is above a predetermined threshold, the infusion rate of oxytocin would be decreased to slow the progress of labor).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Royal College by adding wherein the infusion controller is further configured to: identify, within the first rest period of the plurality of electrical signals, the oscillatory signal in a subset of the plurality of electrical signals; and decrease the infusion rate of the drug based on the subset of the plurality of electrical signals being above a predetermined threshold. The advantage of decreasing the infusion rate of a drug is to slow the progression of labor. If the plurality of electrical signals is above a predetermined threshold, this would indicated that labor is progressing too fast enough and slowing the rate of oxytocin is necessary.

Regarding claim 6, the combination of Euliano, Leman, Sikora, and Royal College disclose the system of claim 1 and the method of claim 11, respectively.
Leman further discloses wherein the infusion controller is further configured to: identify, within a second rest period of the plurality of electrical signals, the oscillatory signal is present in less than half of the plurality of electrical signals (Fig. 1a & Page 3, “Fig. 1 shows the results of the denoising on a portion of an EHG signal. We can see that the baseline amplitude is reduced, while preserving the other events of interest: spikes related to fetal movements. The burst of activity related to the uterine contraction is also preserved” & the denoised signal is the oscillatory signal which has less than half of the data point from the original “plurality of electrical signals)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Leman by adding wherein the infusion controller is further configured to: identify, within a second rest period of the plurality of electrical signals, the oscillatory signal is present in less than half of the plurality of electrical signals. It is important to denoise the signal to identify the signal of interest, the oscillatory signal. The oscillatory signal is important data that is used to determine the infusion rate of drugs.
Royal College further discloses maintain the infusion rate of the drug based on the oscillatory signal being present is less than half of the plurality of electrical signals (Page 4, “The oxytocin infusion rate should be titrated in relation to a satisfactory cardiotocogram (CTG), frequency of uterine contractions and progress in labour” & Based on the graphs provided, the doctor would determine the infusion rate. If the pace of labor is correct meaning the oscillatory signal is less than half of the plurality of electrical signals, the infusion rate should be maintained).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Royal College by adding maintain the infusion rate of the drug based on the oscillatory signal being present is less than half of the plurality of electrical signals. If the doctor determines that the pace of labor is correct meaning the oscillatory signal is less than half of the plurality of electrical signals, the infusion rate should be maintained.

Regarding claim 9, the combination of Euliano, Leman, Sikora, and Royal College disclose the system of claim 1 and the method of claim 11, respectively.
Euliano further discloses further comprising a signal processor configured to band-pass filter the plurality of electrical signals between about 0.2 Hz and about 2 Hz (Paragraph [0169], “The band pass filters used in ECG waveform reconstruction operations are FIR filters. In a preferred embodiment, for the maternal ECG signal, an FIR filter of order 40 and of band [2 Hz, 50 Hz] is used” & MPEP 2144.05 I “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped” & Because the claim says “about” 2 Hz and Euliano’s range includes 2Hz, the ranges overlap. Thus, the prior art teaches the claimed language).  

Regarding claim 10, the combination of Euliano, Leman, Sikora, and Royal College disclose the system of claim 1 and the method of claim 11, respectively.
Euliano further discloses further comprising: a signal processor configured to generate a plurality of filtered electrical signals band-pass filtered between about 0.2 Hz and about 2 Hz (Paragraph [0061], “More preferably, an EHG monitor of the invention includes at least one sensor to acquire a uterine EMG signal and a signal processor for generating a signal representative of uterine activity (EHG). The EHG indicates uterine contraction data, such as contraction onset, contraction frequency, contraction duration, and contraction intensity”).
Sikora further discloses the infusion controller further configured to determine the presence of the first rest period based on the plurality of filtered electrical signals not having peak to peak oscillations greater than 200µV (Fig. 3 shows “EHG signals relating to activity of the upper and the lower part of uterine muscle, and associated contraction curves with markers of contractions detected”. Fig. 3 shows the amplitudes range from 0µV to 200µV, which overlaps with the claimed range. As discussed in MPEP 2144.05 I, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Sikora by adding the infusion controller further configured to determine the presence of the first rest period based on the plurality of filtered electrical signals not having peak to peak oscillations greater than 200µV. Identifying a rest period between contractions is important because, as discussed by Leman, “we propose to investigate, in this study, the potentialities of such a signal to determine contraction evolution during pregnancy, and a possible separation between contractions leading to a PD [preterm delivery] and contractions leading to delivery at term (DT).” Setting the maximum amplitude at 200 µV allows the processor to determine the presence of a rest period instead of a contraction.

Claim 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano, Leman, Sikora, and Royal College as applied to claims 1 and 11 above, respectively, and further in view of Military Obstetrics & Gynecology (“Oxytocin” hereafter referred to as Military).
Regarding claims 7 and 17, the combination of Euliano, Leman, Sikora, and Royal College disclose the system of claim 1 and the method of claim 11, respectively.
Leman further discloses wherein the infusion controller is further configured to: determine a duration of the oscillatory signal in the subset of the plurality of electrical signals (Fig. 1a shows the timing of the oscillatory signal).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano to incorporate the teachings of Leman by adding wherein the infusion controller is further configured to: determine a duration of the oscillatory signal in the subset of the plurality of electrical signals. Determining a duration of the oscillatory signal is important because, as discussed by Leman, “we propose to investigate, in this study, the potentialities of such a signal to determine contraction evolution during pregnancy, and a possible separation between contractions leading to a PD [preterm delivery] and contractions leading to delivery at term (DT).” The duration of the oscillatory signal during the rest period is the separation between contractions which can potentially predict a preterm delivery.
The combination of Euliano, Leman, Sikora, and Royal College does not disclose stop the infusion of the drug based on the duration of the oscillatory signal in the subset of the plurality of electrical signals being above a predetermined time threshold.
However, Military discloses stop the infusion of the drug based on the duration of the oscillatory signal in the subset of the plurality of electrical signals being above a predetermined time threshold (“If the contractions last longer than 60 seconds, slow or stop the oxytocin”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euliano, Leman, Sikora, and Royal College to incorporate the teachings of Military by adding stop the infusion of the drug based on the duration of the oscillatory signal in the subset of the plurality of electrical signals being above a predetermined time threshold. The advantage of stopping the infusion of the drug based on the duration being above a predetermined time threshold is because, as discussed by Military, “If too much oxytocin is given, the contractions may occur so frequently that there is too little time for utero-placental resupply of oxygen and removal of carbon dioxide.”

Regarding claims 8 and 18, the combination of Euliano, Leman, Sikora, and Royal College disclose the system of claim 1 and the method of claim 11, respectively.
The combination of Euliano, Leman, Sikora, and Royal College does not disclose wherein the predetermined time threshold is between about 60 seconds and about 120 seconds.
	However, Military discloses wherein the predetermined time threshold is between about 60 seconds and about 120 seconds (“If the contractions last longer than 60 seconds, slow or stop the oxytocin”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
 US20190274618 discloses a system for electronic fetal monitoring (EFM). Paragraph [0033] discloses “a method and apparatus for objectively determining and identifying fetal risk during labor. The method most generally comprises the steps of monitoring a plurality of variable, dynamic parameters associated with EFM (e.g., FHR, baseline FHR variability, FHR accelerations, FHR decelerations) and maternal uterine activity (i.e., contractions), as well as taking into account certain maternal, obstetrical and fetal risks factors (separate from EFM data), to determine whether each parameter independently exhibits at least one non-reassuring characteristic/is present in a patient; and deriving an indication of the present level of risk to the fetus corresponding to the number of these parameters which simultaneously, independently exhibit at least one non-reassuring characteristic/are present”. Table 1 also discloses the frequency of contractions, the duration and the rest time in between contractions.
US20180000405 discloses “a system for monitoring health parameters of a user includes a housing including: a plurality of sensors disposed on an outer surface of the housing or within the housing for measuring a plurality of parameters of interest; a processor disposed in the housing and communicatively coupled to the plurality of sensors; a coupling element on the housing for coupling the housing to an accessory; and an accessory identifier positioned on or within the housing and communicatively coupled to the processor” (Abstract). Paragraph [0054] discloses “a pregnant female may be monitoring one or more health parameters of herself and her fetus while a physician or healthcare provider is also viewing and/or monitoring the one or more health parameters of the pregnant female and the fetus. In another non-limiting example, one or more health parameters of a newborn may be monitored while the mother and father are also monitored post-partum.”
US20160270670 discloses a non-invasive system for monitoring a fetus and analyzing fetal cardiac electrical activity data. Paragraph [0005] discloses using at least one electrocardiogram sensor and at least one acoustic sensor to detect fetal and maternal cardiac electrical activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791 

/David J. McCrosky/               Primary Examiner, Art Unit 3791